                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :   CRIMINAL NO. 1:14-CR-321
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
TERRENCE BYRD (1),                          :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Defendant Terrence Byrd (“Byrd”) moves the court to suppress all evidence

obtained subsequent to a traffic stop conducted on September 17, 2014. (Doc. 28).

The court will deny Byrd’s motion.

I.    Findings of Fact 1

      Trooper David Long (“Trooper Long”) is a Pennsylvania State Police trooper

assigned to the Bureau of Criminal Investigation, Shield Unit. (6/30/15 Tr. 7:17-8:5).

On the evening of September 17, 2014, Trooper Long was stationed in his unmarked

patrol car on the median of Interstate 81 when he witnessed a gray rental vehicle

traveling southbound. 2 (Id. at 8:21-9:14, 10:19-22; see Def. Ex. 3). The driver was

sitting far back “behind the middle pillar” of the vehicle such that Trooper Long



      1
        The above factual narrative derives from testimonial evidence adduced
during two suppression hearings in this matter, together with exhibits submitted by
the parties. The court reporter has provided the court with transcripts of the June
30 and July 8, 2015 suppression hearings. (Docs. 43, 47). Citations thereto are
abbreviated as “6/30/15 Tr.” and “7/8/15 Tr.,” respectively. Citations to hearing
exhibits are abbreviated as “Gov’t Ex.” and “Def. Ex.”
      2
        Trooper Long testified that rental vehicles, including Byrd’s, are identifiable
by the presence of bar codes “in the back corners of the windows” which are
scanned before the vehicle departs the rental facility. (Id. at 11:6-15).
could see only the driver’s hands at the ten and two positions. (6/30/15 Tr. 10:22-

11:2, 11:16-22). The driver’s unusual posture drew Trooper Long’s attention and he

began following the rental vehicle in the left lane. (Id. at 12:1-8, 37:13-16).

       There were multiple vehicles in the left lane both in front of the rental vehicle

and between the rental vehicle and Trooper Long’s unmarked patrol car. (See id.

at 12:4-8, 37:13-38:3, 38:24-39:3). Over the course of about two miles, these vehicles

moved from the left lane to the right lane until the rental vehicle became the “lead

vehicle” in the left lane. (Id. at 12:9-13:2). The driver of the rental vehicle made no

attempt to merge back into the right lane after overtaking the last vehicle therein.

(Id. at 13:3-11; Def. Ex. 7 at 2). Trooper Long testified that the driver’s failure to

reenter the right lane absent any traffic pattern preventing such a maneuver—e.g.,

an entrance ramp funneling new traffic into the right lane—constituted a “left lane

violation.” (6/30/15 Tr. 13:12-14:19, 56:10-12). Trooper Long initiated a traffic stop

intending to issue a warning to the driver of the rental vehicle. (Id. at 14:20-15:1).

       As he approached the rental vehicle, Trooper Long observed “extreme

nervousness” from the driver (eventually identified as Byrd) including shaking

hands and visible sweating. (Id. at 15:2-6, 15:20-23; Def. Ex. 7 at 2). Byrd disputed

the basis for the stop but then provided, at Trooper Long’s request, the rental

agreement and an interim New York driver’s license without a photograph. 3

(6/30/15 Tr. 15:23-16:16; Def. Ex. 7 at 2; Def. Ex. 11 at 18:12:45-18:15:55; Def. Ex. 13).

Byrd initially struggled to locate the rental agreement, and Trooper Long noticed


       3
      Byrd explained that his actual driver’s license had been damaged in a
washing machine. (6/30/15 Tr. 16:17-20, 17:5-7).

                                             2
Byrd “reach[] at the center console two or three times” and “pull[] away from it as if

he didn’t want to open it.” (6/30/15 Tr. 16:21-17:5; Def. Ex. 11 at 18:13:35-18:15:55,

18:22:30-18:22:50). As Byrd searched for the agreement, Trooper Long asked him

some questions. (See Def. Ex. 11 at 18:15:14-18:15:55). Byrd explained that he was

traveling to Pittsburgh where he had been relocated for work and his pregnant

girlfriend lived. (Def. Ex. 11 at 18:15:14-18:15:55, 18:20:35-18:21:22; Def. Ex. 7 at 2;

6/30/15 Tr. 111:14-17).

       Byrd produced the rental agreement and informed Trooper Long that “he

was not the renter and a friend rented the vehicle.” (6/30/15 Tr. 16:6-12). The rental

agreement identified Latasha Reed as the person who rented the vehicle and the

sole authorized driver. (Gov’t Ex. 1 at 1; see also 6/30/15 Tr. 109:24-110:2; 7/8/15 Tr.

7:20-9:1). Latasha Reed is the mother of several of Byrd’s children. (6/30/15 Tr.

110:2-7). Byrd is not listed on the rental agreement, nor did he sign it. (Id. at 113:6-

115:7; 7/8/15 Tr. 9:2-10, 9:25-10:7).

       At Trooper Long’s suggestion, Byrd and Trooper Long moved their

vehicles to a safer location along the highway. (6/30/15 Tr. 17:23-18:14; Def. Ex. 11

at 18:18:05-18:20:10). Trooper Long ran Byrd’s name, date of birth, and license

number, and the system returned the name “James Carter.” (6/30/15 Tr. 18:15-19:7).

Pennsylvania State Police Trooper Travis Martin (“Trooper Martin”) arrived at the

scene in his marked patrol vehicle. (Id. at 9:6-10, 19:11-12, 19:24-20:2). The troopers

continued running Byrd’s information through various law enforcement databases

and discovered “James Carter” had an outstanding New Jersey warrant for a

probation violation. (Id. at 20:5-17, 21:7-9, 58:16-21; Def. Ex. 11 at 18:20:25-18:20:35,


                                             3
18:22:05-18:22:30). The warrant, however, was “limited extradition,” and the traffic

stop had occurred outside the extradition area. (6/30/15 Tr. 20:17-19). The troopers

also learned that Byrd’s criminal history included “convictions or charges for

weapons violations, assault on police, drug charges, assault charges, [and] domestic

charges.” (Id. at 21:14-21; see Def. Ex. 11 at 18:21:40-18:22:02).

      As the troopers were reviewing the warrant and criminal history information,

Byrd signaled for Trooper Martin to return to the car. (6/30/15 Tr. 60:1-6, 100:18-25;

Def. Ex. 11 at 18:23:23-18:23:35). According to Trooper Martin, Byrd was “obsessed”

with providing the troopers with his proper driver’s license information despite

already turning over the interim license. (Def. Ex. 11 at 18:28:30-18:28:38, 18:33:00-

18:33:10). Byrd gave Trooper Martin his driver’s license number, (6/30/15 Tr. 101:3-

17), and shared more about his move to Pittsburgh, (Def. Ex. 11 at 18:28:30-18:28:53,

18:29:03-18:29:18; 6/30/15 Tr. 102:4-10). Trooper Martin stated that Byrd was

shaking, smoking a cigarette, and would not make eye contact. (Def. Ex. 11 at

18:28:53-18:29:30; 6/30/15 Tr. 101:18-102:3). Trooper Long testified that the

confusion over Byrd’s identity prolonged the traffic stop. (6/30/15 Tr. 22:3-13). The

troopers struggled to determine whether the driver was Byrd or “James Carter.”

(Def. Ex. 11 at 18:29:30-18:29:50, 18:30:50-18:49:15; 6/30/15 Tr. 102:24-103:4). In the

patrol car, the troopers discussed Byrd’s abnormal behavior regarding his driver’s

license and the center console, his physical signs of extreme nervousness, and the

possibility that Byrd possessed marijuana in the center console. (Def. Ex. 11 at

18:32:00-18:32:35, 18:38:18-18:38:32, 18:41:30-18:42:00).




                                            4
      After confirming that Byrd and “James Carter” were the same person, the

troopers approached the rental vehicle and asked Byrd to exit. (6/30/15 Tr. 22:7-11;

Def. Ex. 11 at 18:50:02-18:50:20). Trooper Long provided Byrd with a written

warning for the left lane violation, apologized for the length of the stop, and

explained to Byrd that he had an outstanding warrant in New Jersey. (See 6/30/15

Tr. 22:11-25, 103:19-104:1; Def. Ex. 11 at 18:51:00-18:51:57). Trooper Long also

informed Byrd that he was not authorized to drive the rental vehicle under the

rental agreement. (Def. Ex. 11 at 18:52:50-18:53:02). Because he suspected criminal

activity, Trooper Long asked Byrd if there was anything illegal in the vehicle,

including marijuana, and for consent to search same. (6/30/15 Tr. 23:6-12; Def. Ex.

11 at 18:53:02-18:53:42). Trooper Martin specifically asked about the contents of the

vehicle’s center console. (Def. Ex. 11 at 18:53:00-18:53:15). Byrd responded: “I think

I got a blunt . . .,” 4 which Trooper Long understood to mean a “smoked marijuana

cigarette.” (6/30/15 Tr. 23:13-17, 104:17-25; Def. Ex. 11 at 18:53:45-18:53:56). In

offering to retrieve the blunt for the troopers, Byrd appears to state that “it’s right

there on the side.” (Def. Ex. 11 at 18:54:50-18:54:59).

      When asked if Byrd ever consented to a search of the vehicle, Trooper Long

replied: “I believe he said, yes, but then he wanted to get – he said yes, I’ll get [the

blunt] for you. We told him we’d get it.” (6/30/15 Tr. 93:3-8; see also id. at 23:14-15,

24:7-9; Def. Ex. 11 at 18:54:45-18:54:54). Trooper Long initially testified that Byrd

asked the troopers several times if they wanted to search the vehicle and eventually



      4
          The end of this statement is inaudible. (See id. at 18:53:45-18:53:56).

                                             5
said “yeah, you can search the vehicle,” (6/30/15 Tr. 24:1-6), but later clarified that

Byrd never consented after offering to retrieve the blunt, (id. at 96:9-17). On the

patrol car surveillance video, Byrd stated, “don’t search my car” and “I don’t want

you to search it.” (Def. Ex. 11 at 18:54:12-18:54:23, 18:54:40-18:54:46). According to

Trooper Long, Byrd expressed “nervous laughter” during this exchange, was

unable to stand still, and was “dancing . . . [or] pacing back and forth.” (6/30/15 Tr.

23:1-5; see Def. Ex. 11 at 18:54:40-18:54:45). Trooper Long responded to Byrd:

“[Y]ou gave us permission and actually I have probable cause because you told us

what’s in there but, however we don’t need it cause you’re not on [the rental

agreement], you have no expectation of privacy, alright?” (Def. Ex. 11 at 18:55:10-

18:55:30).

       Trooper Martin stood with Byrd outside the vehicle as Trooper Long began

searching the driver’s side of the passenger compartment. (6/30/15 Tr. 24:10-13).

Byrd admitted to Trooper Martin that he used cocaine earlier that day and

continued nervously walking back and forth on the side of the road. (Id. at 24:13-18,

105:1-13; Def. Ex. 11 at 18:55:55-18:56:30). During the search, an off-duty trooper

arrived at the scene. (6/30/15 Tr. 24:22-25; Def. Ex. 11 at 18:59:11-18:59:20). Trooper

Martin began searching the trunk of the rental vehicle before Trooper Long

finished searching the passenger compartment. (See Def. Ex. 11 at 18:55:40-

18:59:20). In the trunk, Trooper Martin discovered “Outlaws motorcycle gang

colors” and a bulletproof vest. (6/30/15 Tr. 25:4:13, 105:24-106:5; Def. Ex. 11 at

18:58:35-18:59:55). Trooper Martin explained to Byrd that he was not under arrest

but that he would be detained in handcuffs for the duration of the stop. (6/30/15 Tr.


                                            6
25:13-18, 106:6-12). Byrd then took off running and all three troopers pursued him.

(Id. at 25:18-24, 106:13-20; Def. Ex. 11 at 18:59:55-19:00:00). After being subdued

by the troopers, Byrd admitted that there was heroin in the rental vehicle. (Id.

at 26:10-12). The troopers found heroin in a black garbage bag in the trunk of the

rental vehicle, (id. at 26:17-21; Def. Ex. 11 at 19:03:40-19:04:00, 19:09:45-19:10:10), but

never recovered a blunt or cocaine, (6/30/15 Tr. 83:19-21, 108:5-6; Def. Ex. 501 at 1-2).

II.    Procedural History

       A federal grand jury returned a two-count indictment against Byrd charging

him with manufacturing, distributing, and possessing with intent to distribute

heroin in violation of 21 U.S.C. § 841(a)(1), and with possession of body armor

as a person previously convicted of a crime of violence in violation of 18 U.S.C.

§ 931(a)(1). Byrd pled not guilty and promptly moved to suppress all evidence

obtained subsequent to the September 17, 2014 traffic stop. The Honorable William

W. Caldwell convened suppression hearings on June 30 and July 8, 2015.

       In denying Byrd’s motion to suppress, Judge Caldwell determined that Byrd

lacked standing to challenge the search of the rental vehicle despite being the sole

occupant because he had no expectation of privacy in the rental vehicle as he was

not listed on the rental agreement; that Trooper Long initiated a lawful traffic stop

of the vehicle; and that Trooper Long developed reasonable articulable suspicion of

criminal activity to justify expanding the scope of the inquiry beyond the initial

reason for the stop. See United States v. Byrd, No. 1:14-CR-321, 2015 WL 5038455,

at *2-4 (M.D. Pa. Aug. 26, 2015). The Third Circuit Court of Appeals affirmed. See

United States v. Byrd, 679 F. App’x 146 (3d Cir. 2017) (nonprecedential).


                                             7
       The Supreme Court granted certiorari and reversed. The Court held that a

person “in otherwise lawful possession and control of a rental car has a reasonable

expectation of privacy in it even if the rental agreement does not list him or her as

an authorized driver.” Byrd v. United States, 584 U.S. ___, 138 S. Ct. 1518, 1524

(2018). The Court identified two issues to be considered on remand to the Third

Circuit: (1) whether an individual who “intentionally uses a third party to procure a

rental car by a fraudulent scheme for the purpose of committing a crime is no better

situated than a car thief” as pertains the existence of a reasonable expectation of

privacy in the rental vehicle; and (2) whether probable cause “justified the search in

any event.” Id. at 1531. The Third Circuit further remanded the case and identified

a third issue for consideration: whether Byrd consented to the search. United

States v. Byrd, 742 F. App’x 587, 591-92 (3d Cir. 2018) (nonprecedential). Due to

Judge Caldwell’s retirement, the matter was transferred to the undersigned. We

convened a suppression hearing on February 28, 2019. Byrd offered an additional

exhibit into the record, but the parties presented no testimony or argument. After

supplemental briefing, Byrd’s motion to suppress is again ripe for disposition.

III.   Discussion

       The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. See U.S. CONST. amend. IV;

Horton v. California, 496 U.S. 128, 133 (1990). Warrantless searches generally are

presumed to be unreasonable, subject to only “a few specifically established and

well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967). These

exceptions include circumstances in which officers receive consent to search, see


                                           8
United States v. Stabile, 633 F.3d 219, 230 (3d Cir. 2011) (quoting Schneckloth

v. Bustamonte, 412 U.S. 218, 219 (1973)), or develop probable cause that a vehicle

contains evidence of a crime, see United States v. Donahue, 764 F.3d 293, 299-300

(3d Cir. 2014) (citations omitted). Byrd argues that the troopers failed to obtain his

consent and lacked probable cause to search the rental vehicle. 5 We begin with the

issue of consent.

      A.     Consent

      Law enforcement may conduct a search in the absence of a warrant or

probable cause if the questioned individual consents to the search. Stabile, 633

F.3d at 230 (quoting Schneckloth, 412 U.S. at 219). The government must prove

that consent was “freely and voluntarily given” and not mere acquiescence to “a

claim of lawful authority.” United States v. Price, 558 F.3d 270, 277-78 (3d Cir. 2009)

(quoting Florida v. Royer, 460 U.S. 491, 497 (1983); Bumper v. North Carolina, 391

U.S. 543, 548-49 (1968)). Courts consider the totality of the circumstances in

determining whether consent to search was voluntary. Id. at 278 (citing

Schneckloth, 412 U.S. at 227). Pertinent to this analysis are the following factors:

the individual’s age, education, and intelligence; whether law enforcement advised

the individual of his or her constitutional rights; the length and setting of the




      5
        As noted supra, the Supreme Court identified a third issue to be considered
on remand, viz., whether a person is entitled to a reasonable expectation of privacy
in a rental vehicle when he or she fraudulently uses a third-party renter to procure
a rental vehicle in order to commit a crime. The government elected to abandon its
position that Byrd had no reasonable expectation of privacy in the rental vehicle on
this basis. (Doc. 108 at 3-4 n.1).

                                           9
encounter; the frequency and duration of the questioning; the parties’ verbal and

nonverbal conduct; and any use of physical punishment. Id. (citations omitted).

      It is clear from the record that Byrd did not freely and voluntarily consent

to the search of the rental car. After Byrd exited the vehicle, Trooper Long

repeatedly asked him for consent to search it. (6/30/15 Tr. 23:6-12, 24:1-6; Def. Ex. 11

at 18:53:02-18:53:42). Byrd offered to retrieve a blunt from the vehicle for the

troopers, (6/30/15 Tr. 93:3-8), but at no point granted them consent to search. Per

contra, Byrd unequivocally responded, “don’t search my car” and “I don’t want you

to search it.” (Def. Ex. 11 at 18:54:12-18:54:23, 18:54:40-18:54:46). Trooper Long

admitted that Byrd never consented to the search after offering to retrieve the blunt

from the vehicle. (6/30/15 Tr. 96:9-17).

      The government contends that Byrd eventually consented to a search of the

rental vehicle. (Doc. 108 at 11). Even if Byrd eventually consented, such consent is

invalidated by the troopers’ claim of lawful authority to search without Byrd’s

consent. Trooper Long informed Byrd that he was not authorized to drive the

vehicle according to the rental agreement, (Def. Ex. 11 at 18:52:50-18:53:02), and

explained that the troopers could therefore search the vehicle without consent or

probable cause because Byrd lacked an expectation of privacy therein, (id. at

18:55:10-18:55:30). At no point on the surveillance video of the traffic stop can Byrd

be heard giving clear consent to search. And regardless of whether Byrd ultimately

relented and permitted the troopers to search, such permission is tainted by the

troopers’ claim that, under the circumstances, they could lawfully search the

vehicle without Byrd’s consent. The troopers failed to obtain Byrd’s free and


                                           10
voluntary consent to search. Accordingly, the warrantless search of the rental

vehicle cannot be justified on grounds of consent.

      B.     Probable Cause

      Under the “automobile exception” to the warrant requirement, law

enforcement may conduct a warrantless search of a vehicle if there is “probable

cause to believe that the vehicle contains evidence of a crime.” 6 Donahue, 764 F.3d

at 299-300 (citations omitted). The nature of probable cause is an amorphous

concept. See Ornelas v. United States, 517 U.S. 690, 695-96 (1996). It is “not readily,

or even usefully, reduced to a neat set of legal rules.” Id. (quoting Illinois v. Gates,

462 U.S. 213, 232 (1983)). Its existence must be determined from the view of the

officer on the street, not the judge in the courtroom. See United States v. Sokolow,

490 U.S. 1, 7-8 (1989); see also United States v. Cortez, 449 U.S. 411, 418 (1981). If

there is a “fair probability” that evidence of a crime or contraband would be found



      6
        Automobile search cases often fall within two separate categories:
automobile exception cases and search-incident-to-arrest cases. In Arizona v. Gant,
556 U.S. 332 (2009), the Supreme Court “narrowed the scope of the search-incident-
to-arrest doctrine.” United States v. Shakir, 616 F.3d 315, 318 (3d Cir. 2010). The
Court held that police may search a car incident to arrest when (1) “it is reasonable
to believe that evidence of the offense of arrest might be found in the vehicle” or
(2) “the arrestee is unsecured and within reaching distance of the passenger
compartment at the time of the search.” Gant, 556 U.S. at 335, 343. The incident-to-
arrest exception to the warrant requirement imposes a lower threshold for
conducting a search than a showing of probable cause but limits the search to the
evidence of the crime of arrest. Donahue, 764 F.3d at 299 n.6 (citations omitted); see
Gant, 556 U.S. at 347. In Gant, the Court acknowledged the continued viability of
the separate and distinct automobile exception to the warrant requirement. Gant,
556 U.S. at 347; see United States v. Andrew, 417 F. App’x 158, 162-63 (3d Cir. 2011)
(nonprecedential) (recognizing the automobile exception’s continued viability post
Gant); United States v. Polanco, 634 F.3d 39, 42 (1st Cir. 2011) (same) (collecting
cases).

                                           11
in a vehicle, then probable cause to search the vehicle exists. Donahue, 764 F.3d at

301 (quoting Gates, 462 U.S. at 238). Whether probable cause exists is an objective

determination based on the totality of the circumstances present at the time of the

search. See United States v. Williams, 413 F.3d 347, 353 n.6 (3d Cir. 2005).

      When an officer obtains probable cause to search a lawfully stopped vehicle,

the probable cause “justifies the search of every part of the vehicle and its contents

that may conceal the object of the search.” United States v. Ross, 456 U.S. 798, 825

(1982). The search may be “no broader and no narrower than a magistrate could

legitimately authorize by warrant.” Donahue, 764 F.3d at 300 (quoting Ross, 456

U.S. at 825). The permissible scope of this warrantless search is defined by the

object sought and is limited to the places in which officers have probable cause to

believe that object may be found. Ross, 456 U.S. at 825; Donahue, 764 F.3d at 300.

In reaching this holding, the Supreme Court canvassed its Fourth Amendment

jurisprudence and offered the following illustrative exposition:

             The scope of a warrantless search of an automobile thus
             is not defined by the nature of the container in which the
             contraband is secreted. Rather, it is defined by the object
             of the search and the places in which there is probable
             cause to believe that it may be found. Just as probable
             cause to believe that a stolen lawnmower may be found in
             a garage will not support a warrant to search an upstairs
             bedroom, probable cause to believe that undocumented
             aliens are being transported in a van will not justify a
             warrantless search of a suitcase. Probable cause to
             believe that a container placed in the trunk of a taxi
             contains contraband or evidence does not justify a search
             of the entire cab.

Id. at 824. Thus, the nature of the object necessarily informs a court’s analysis of

the reasonableness of the scope of the search.


                                          12
       Judge Caldwell previously determined that the troopers had reasonable

articulable suspicion that Byrd was engaging in criminal activity which justified

extending the traffic stop. See Byrd, 2015 WL 5038455, at *4. Byrd exhibited signs

of extreme nervousness and was driving a vehicle rented in another’s name. Id.;

(6/30/15 Tr. 15:2-6; 15:20-23, 16:6-12, 21:1-5, 101:18-102:3; Def. Ex. 7 at 2; Def. Ex. 11

at 18:28:53-18:29:30 18:32:00-18:32:35, 18:38:18-18:38:32, 18:41:30-18:42:00). The

troopers learned that Byrd had an active, limited-extradition arrest warrant in

New Jersey and a criminal history involving drugs. Byrd, 2015 WL 5038455, at *4;

(6/30/15 Tr. 20:5-7, 20:17-19, 21:7-9, 21:14-21, 58:16-21; Def. Ex. 11 at 18:20:25-18:20:35,

18:21:40-18:22:30). Byrd also produced a nontraditional driver’s license without a

picture, and the troopers struggled to determine whether Byrd and his alias “James

Carter” were the same person. Byrd, 2015 WL 5038455, at *4; (6/30/15 Tr. 16:14-16,

18:15-19:7, 102:24-103:4; Def. Ex. 7 at 2; Def. Ex. 11 at 18:28:30-18:28:38, 18:29:30-

18:49:15). Given all of this, Trooper Long asked Byrd whether the vehicle contained

anything illegal, to which Byrd eventually replied that there was a blunt in the

vehicle. 7 (6/30/15 Tr. 23:6-17, 104:17-25; Def. Ex. 11 at 18:53:02-18:53:56). Byrd’s



       7
         Byrd argues that the term “blunt” is susceptible of two interpretations,
noting that the term has its origins in the “Phillies Blunt Cigar,” a specific (and
legal) type of short-tobacco cigar. (Doc. 110 at 20). Byrd asserts that the troopers
incorrectly “jumped to the conclusion” that he meant the slang version of “blunt,”
that is, a hollowed-out cigar filled with marijuana. (Id.) Notably, Byrd never claims
that he was referring to a standard Phillies Blunt Cigar. (See id. at 20-21). Byrd
indicated the presence of a blunt shortly after Trooper Long asked if there was
anything illegal in the rental vehicle. (6/30/15 Tr. 23:6-17; Def. Ex. 11 at 18:53:02-
18:53:56). The existence of probable cause is an objective determination, see
Williams, 413 F.3d at 353 n.6, and under the circumstances, the troopers reasonably
understood Byrd to mean the slang term for “blunt.”

                                             13
admission to the presence of a blunt and his offer to retrieve it transformed the

troopers’ reasonable suspicion into probable cause that the rental vehicle contained

evidence of criminal activity. 8

       Byrd contends that the troopers only had probable cause to believe that he

possessed drugs for personal use in the vehicle’s passenger compartment and,

therefore, the permissible scope of the search was necessarily limited to that

portion of the vehicle. (Doc. 110 at 23-25). The Third Circuit has not yet addressed

this theory. Byrd, 742 F. App’x at 591 & n.5. On appeal, the panel identified a

nonexhaustive list of examples from two ostensibly competing lines of cases to

guide our inquiry on remand. See id. We have carefully reviewed these decisions

and canvassed other relevant federal appellate court opinions.

       The Sixth Circuit’s decision on the issue in United States v. Burnett, 791

F.2d 64 (6th Cir. 1986), is particularly instructive. In Burnett, an officer noticed

a bag containing two ounces of marijuana in plain view on the car’s floorboard

and later discovered cocaine in a champagne box while searching the trunk. Id.

at 65-66. The defendant raised an argument identical to Byrd’s—that the officer

lacked probable cause to search the trunk based solely on a quantity of marijuana

consonant with personal use rather than dealing. Id. at 67. The Sixth Circuit


       8
        Trooper Long testified that Byrd’s tongue was green, which Trooper
Long claimed was evidence of smoking marijuana. (6/30/15 Tr. 23:18-20). The
government cites to no authority suggesting that the color of a person’s tongue is
indicative of marijuana consumption, (see Doc. 108), and the court’s independent
survey of caselaw revealed none. Byrd’s admission to cocaine consumption is also
excluded from our probable cause analysis as the troopers had already begun their
search of the rental vehicle at the time of this admission. (See 6/30/15 Tr. 24:13-18,
105:1-7).

                                           14
rejected this argument, reasoning that “neither the casual user nor the dealer fits

any precise description or category,” probable cause is not defined quantitatively,

and requiring police to make such a quantitative judgment in the moment is

unreasonably burdensome. Id. The court held that the officer’s discovery of

marijuana consistent with personal use in the passenger compartment justified a

search of the trunk and its contents. Id. at 67-68. We find the Sixth Circuit’s ratio

decidendi persuasive and note that other circuit courts have likewise rejected a

personal use delimitation. See, e.g., United States v. Turner, 119 F.3d 18, 20 (D.C.

Cir. 1997); United States v. Loucks, 806 F.2d 208, 211 (10th Cir. 1986).

      Our rejection of Byrd’s personal use argument also comports with the Third

Circuit’s broad interpretation of Ross in United States v. Rickus, 737 F.2d 360 (3d

Cir. 1984). In Rickus, officers developed probable cause that the vehicle’s occupants

were engaged in criminal activity (burglary) based on items visible in the passenger

compartment, the officers’ interactions with the occupants, and the presence of a

bullet-proof vest worn by one occupant. Id. at 366-67. The Third Circuit rejected

the district court’s conclusion that “probable cause to believe the passenger area of

an automobile contains burglar tools does not alone justify a search of its trunk,” id.

at 367, and concluded that the trunk was subject to search because it was capable of

concealing evidence of burglary, id. (quoting Ross, 456 U.S. at 825); see also United

States v. Schecter, 717 F.2d 864, 869 (3d Cir. 1983), abrogated in part on other

grounds by Arizona v. Gant, 556 U.S. 332 (2009). The court further emphasized that

officers who establish probable cause that the passenger compartment contains

contraband do not need an “independent reason to believe that the contraband for


                                           15
which they are searching is located specifically in the trunk.” See Rickus, 737 F.2d

at 367 (citing Schecter, 717 F.2d at 869). In this case, the trunk of Byrd’s rental

vehicle was capable of concealing evidence of drug use, including the blunt.

      Relying on certain of the cases collected in the Third Circuit’s opinion,

Byrd asseverates that his admission to having a blunt in the vehicle could not

provide probable cause to search the trunk unless officers discovered corroborative

physical evidence of drug use in the passenger compartment. (Doc. 110 at 25-27).

We disagree. The genesis of the automobile search in these cases was the smell of

raw and burnt marijuana. Expressing concern with the inherent infirmities of the

human sense of smell, the Tenth Circuit has required that an officer who detects an

odor of marijuana emanating from a vehicle’s passenger compartment must first

find corroborating evidence of drug use or dealing to establish probable cause to

search the remainder of the vehicle, including the trunk. United States v. Parker,

72 F.3d 1444, 1450 (10th Cir. 1995) (citing United States v. Nielsen, 9 F.3d 1487, 1491

(10th Cir. 1993); United States v. Ashby, 864 F.2d 690, 692 (10th Cir. 1988); Loucks,

806 F.2d at 210-11). The court observed that in nearly all cases where a

corroboration requirement was imposed, “the search itself established the validity

of the smell.” Nielsen, 9 F.3d at 1491 & n.5. We read the Tenth Circuit’s decisions

not as limiting the broad scope of a permissible automobile search under Ross but

doubting, as a threshold matter, whether the smell of marijuana is a sufficiently




                                           16
reliable indicator of probable cause to believe that evidence of criminal activity may

be found in the vehicle. 9

      The remaining cases identified by the Third Circuit are in accord with our

understanding of Ross. For example, in United States v. McSween, 53 F.3d 684 (5th

Cir. 1995), the Fifth Circuit applied Ross to hold that the smell of marijuana

emanating from the passenger compartment justified the search of “every part of

the vehicle and its contents” that might conceal drugs, even under the hood.

McSween, 53 F.3d at 687 (quoting Ross, 456 U.S. at 825). Similarly, in United States

v. Turner, 119 F.3d 18 (D.C. Cir. 1997), the D.C. Circuit, also applying Ross,

concluded that evidence of personal drug use in the passenger compartment—the

smell of burnt marijuana combined with observation of torn pieces of cigar tobacco

and a bag of marijuana—established probable cause to believe that additional

contraband would be found elsewhere in the vehicle, including the trunk. Turner,

119 F.3d at 20, 23 (quoting Ross, 456 U.S. at 825). And in United States v. Winters,

221 F.3d 1039 (8th Cir. 2000), the Eighth Circuit held that the smell of raw marijuana

in the passenger compartment created probable cause to search the entire vehicle;

that decision is entirely consistent not only with Ross but with its application in

McSween and Turner. See Winters, 221 F.3d at 1041-42. None of these cases

support the narrowing of Ross advanced by Byrd.




      9
         We also note that the Third Circuit has held that “the smell of marijuana
alone . . . may establish not merely reasonable suspicion, but probable cause.”
United States v. Green, 897 F.3d 173, 186 (3d Cir. 2018) (alteration in original)
(citation omitted).

                                          17
      Byrd’s statements indicating that the blunt was likely in the passenger

compartment in no way limited the permissible scope of the troopers’ search of the

vehicle. The troopers were not required to have an “independent reason” to believe

that the blunt for which they were searching was located elsewhere in the vehicle,

including in the trunk. See Rickus, 737 F.2d at 367. And we decline to impose a

corroboration requirement in this case; the troopers relied on Byrd’s own

admission to the presence of marijuana—not human detection of its odor—to

establish probable cause to search. We conclude that Troopers Long and Martin

had probable cause to search Byrd’s entire rental vehicle.

      C.     Good Faith Exception

      Assuming arguendo that Troopers Long and Martin lacked probable cause to

search the trunk of Byrd’s rental vehicle, their conduct falls squarely within the

good faith exception to the exclusionary rule. Evidence directly derived from an

unlawful search or seizure is fruit of the illegality and demands exclusion. Wong

Sun v. United States, 371 U.S. 471, 484-86 (1963); United States v. Pelullo, 173 F.3d

131, 136 (3d Cir. 1999). The exclusion of evidence is warranted when meaningful

deterrence is “appreciable” and “outweigh[s] the heavy social costs of suppressing

reliable, probative evidence.” United States v. Katzin, 769 F.3d 163, 181 (3d Cir.

2014) (en banc) (quoting United States v. Leon, 468 U.S. 897, 909 (1984)) (citing Davis

v. United States, 564 U.S. 229, 240 (2011)). Any evidence obtained by an officer who

effects a search “in reasonable reliance on binding precedent is not subject to the

exclusionary rule.” United States v. Vasquez-Algarin, 821 F.3d 467, 483 (3d Cir.

2016) (quoting Davis, 564 U.S. at 241).


                                          18
      Byrd was not a signatory to the rental agreement for the vehicle. Under

then-existing Third Circuit precedent, “the driver of a rental car who ha[d] been

[l]ent the car by the renter, but who [was] not listed on the rental agreement as an

authorized driver, lack[ed] a legitimate expectation of privacy in the car” absent

extraordinary circumstances suggesting otherwise. United States v. Kennedy, 638

F.3d 159, 165 (3d Cir. 2011), abrogated by Byrd, 138 S. Ct. 1518. At the time of the

search, Byrd was informed that he had no expectation of privacy in the vehicle

because he was not listed on the rental agreement and thus the troopers could

search the vehicle without consent or probable cause. (Def. Ex. 11 at 18:52:50-53:02,

18:55:10-30). Moreover, because Byrd had no personal contact with the rental

company and was not the spouse of the lawful renter, the extraordinary

circumstances exception outlined in Kennedy was inapplicable. See Kennedy, 638

F.3d at 168. Troopers Long and Martin acted reasonably in relying on then-binding

precedent outlined in Kennedy. Accordingly, the evidence they obtained from

Byrd’s rental vehicle is not subject to the exclusionary rule.

IV.   Conclusion

      The court will deny Byrd’s motion (Doc. 28) to suppress evidence. An

appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    June 6, 2019
